DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Status of Claims
Below is the Final Action on the merits for claims 1 – 6, 8 – 10, 12 – 19 and 32 – 36. Claims 7 – 8, 11 and 20 – 31 have been cancelled.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1 – 2, 6, 9 – 10 and 12 – 14 are rejected under 35 U.S.C. 103 as being unpatentable over Lui (U.S. Patent No. 2014/0378907 A1)14 in view of Aguirre et al. (U. S. Patent No. 8,740,876 B2).

    PNG
    media_image1.png
    633
    545
    media_image1.png
    Greyscale
Regarding independent claim 1, Lui teaches a plug (3) for plugging a feeding tube hub comprising a male coupling defining a lumen extending therethrough, an outer collar and an annular space defined there between, the plug (3) comprising: a base (32) configured for releasably covering at least a portion of an annular space (Annotated Fig. 1) defined in an outer collar (21) of a feeding tube hub (Annotated Fig. 1); the base (32) comprising a skirt (34) extending from an outer edge of the base (Annotated Fig. 1);  a plug insert (35) extending from the base (32) and being configured for plugging the lumen of the feeding tube hub along a connection axis to seal the lumen of the feeding tube hub from fluid ingress or egress (Fig. 1); wherein the skirt (34) is oriented about the plug insert (35; Fig. 1); at least one opening (322) formed through the base (Fig. 1) between the plug insert (35) and the skirt (34; Fig. 1) and a fluid conduit (31) in communication with the at least one opening (322; Fig. 1; Fluid conduit, 31 is capable of supplying fluid to the openings, 322 in the event that the conduit leaks fluid, the openings 322 would allow for drainage)  formed through the base and extending from the base (32) in a direction away from the plug insert (35; Fig. 1), the fluid conduit (31) being configured to receive a volume of fluid from a fluid source (Abstract), wherein the fluid conduit (31) delivering the volume of fluid through the at least one opening (322) formed through the base (32) to the annular space in the outer collar of the feeding tube hub when the plug insert (35) is plugging the feeding tube lumen (Fluid conduit, 31 is capable of supplying fluid to the openings, 322 in the event that the conduit leaks fluid, the openings 322 would allow for drainage).  
 Although Lui teaches at least one opening formed in the outer edge of the base and the fluid conduit being configured to receive a volume of fluid from a fluid source, Lui fails to teach at least one cutout formed through the base  to provide access to the annular space defined in the outer collar of the feeding tube hub when the plug insert is plugging the lumen of the feeding tube hub; at least one opening formed through the base, wherein the at least one cutout is distinct from the at least one opening.  
Aguirre, however, teaches a plug (external component, 24; Fig. 4), a plug insert (distal end, 54)) and, at least one cutout (plurality of openings, 46) formed through the base (outer ring, 40) to provide access to the annular space (interior space, 45) defined in the outer collar (FC) of the feeding tube hub (22; Fig. 3) when the plug insert (54) is plugging the lumen of the feeding tube hub (Fig. 3); at least one opening (46) formed through the base (Fig. 4), wherein the at least one cutout (46) is distinct from the at least one opening (opening formed in 54; Fig.4; it is further noted that only a plug is positively claimed, therefore any functional language is examined as the intended use of the plug, and it has been held that the recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations, which Aguirre is capable of performing as shown in Figures 2 – 4).
It would have been obvious to one having ordinary skill in the art before the effective filling date to modify the plug of Lui to further include the plug insert being configured for plugging the lumen of the feeding tube hub along a connection axis to seal the lumen of the feeding tube hub from fluid ingress or egress, at least one cutout formed through the base  to provide access to the annular space defined in the outer collar of the feeding tube hub when the plug insert is plugging the lumen of the feeding tube hub; at least one opening formed through the base, wherein the at least one cutout is distinct from the at least one opening, as taught by Aguirre, to provides system that is capable of equalizing the pressure of the cavity and at the same time provide a tight tube system.
Regarding claim 2, Lui, as modified, teaches a plug (Fig. 1) wherein the base (32) is rotatable about the connection axis with respect to the feeding tube hub annular space when the plug insert (31) is plugging the feeding tube hub lumen (Fig. 1).  
Regarding claim 6, Lui, as modified, teaches a plug (Fig. 1) wherein the at least one base cutout (322) is configured to provide for insertion of a cleaning tool into the feeding tube hub annular space when the plug insert (31) is plugging the feeding tube hub lumen (Fig. 1).  
Regarding claim 9, Lui, as modified, teaches the base (32) comprises a skirt (34) oriented about the plug insert (35), the skirt (34) being configured to releasably engage the feeding tube hub outer collar when the plug insert is plugging the feeding tube hub lumen (Annotated Fig. 1). 
Regarding claim 12, Lui, as modified, teaches a plug (Fig. 1) wherein the fluid conduit (35) comprises a collar oriented about the connection axis (Fig. 1).  
Regarding claim 13, Lui, as modified, teaches a plug (Fig. 1) wherein the fluid conduit (35) comprises a syringe tip connector (Fig. 1).  
Regarding claim 14, Lui, as modified, teaches a plug (Fig. 1) further comprising a fluid exit (exit of 322) positioned external to the plug insert (31) and the at least one cutout (322) with respect to the connection axis (Fig. 1), the fluid exit (Fig. 1) configured to release the volume received within the annular space in the outer collar of the feeding tube hub when the plug insert (31) is plugging the feeding tube lumen (Fig. 1; passage 322 allows fluids to flow or exit through passage).  

Claims 3 – 5 are rejected under 35 U.S.C. 103 as being unpatentable over Lui (U.S. Patent No. 2014/0378907 A1)14 in view of Aguirre et al. (U. S. Patent No. 8,740,876 B2) and Korogi et al. (U.S. Patent Publication No. 2010/0292673).
Regarding claim 3, Lui, as modified, teaches all of the elements of claim 2 as discussed above. 
Lui does not teach the plug further comprising a handle extending from the base, the handle being configured to manipulate rotation of the base about the connection axis with respect to the feeding tube hub annular space.  
Korogi, however, teaches the plug further comprising a handle extending from the base, the handle being configured to manipulate rotation of the base about the connection axis with respect to the feeding tube hub annular space.  
It would have been obvious to one having ordinary skill in the art before the effective filling date to modify the plug of Lui to further include a handle extending from the base, the handle being configured to manipulate rotation of the base about the connection axis with respect to the feeding tube hub annular space, as taught by Korogi, to provides a means for effectively sealing the plug.
Regarding claim 4, Lui, as modified, teaches all of the elements of claim 3 as discussed above. 
Lui does not teach the plug wherein the handle comprises a tether rotatably secured to the feeding tube hub, the tether configured to flexibly form a gripping geometry when the plug insert is plugging the feeding tube hub lumen.
Korogi, however, teaches the plug (Fig. 5) wherein the handle (110) comprises a tether (Annotated Fig. 5) rotatably secured to the feeding tube hub (Fig. 5), the tether configured to flexibly form a gripping geometry when the plug insert is plugging the feeding tube hub lumen.

    PNG
    media_image2.png
    364
    409
    media_image2.png
    Greyscale

It would have been obvious to one having ordinary skill in the art before the effective filling date to modify the plug of Lui to further include the handle comprises a tether rotatably secured to the feeding tube hub, the tether configured to flexibly form a gripping geometry when the plug insert is plugging the feeding tube hub lumen, as taught by Korogi, to provide a means to secure the sealing device to the plug
Regarding claim 5, Lui, as modified, teaches all of the elements of claim 3 as discussed above. 
Lui does not teach the plug wherein the handle comprises a flange oriented along a planar axis that is configured to not cover the at least one cutout extending through thePRELIMINARY AMENDMENTPage 3 outer edge of theSerial Number: 16/288,377Dkt: N.1-266 Filing Date: February 28, 2019base.  
Korogi, however, teaches the plug (Fig. 5) wherein the handle (110) comprises a flange (Annotated Fig. 5) oriented along a planar axis that is configured to not cover the at least one cutout extending through thePRELIMINARY AMENDMENTPage 3 Serial Number: 16/288,377Dkt: N.1-266 outer edge of the Filing Date: February 28, 2019base (Annotated Fig. 5).  
It would have been obvious to one having ordinary skill in the art before the effective filling date to modify the plug of Lui to further include the handle comprises a flange oriented along a planar axis that is configured to not cover the at least one cutout extending through thePRELIMINARY AMENDMENTPage 3 Serial Number: 16/288,377Dkt: N.1-266 Filing Date: February 28, 2019base, as taught by Korogi, to provides a means for effectively unsealing the plug.

Claims 10, 15 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Lui (U.S. Patent No. 2014/0378907 A1)14 in view of Aguirre et al. (U. S. Patent No. 8,740,876 B2), Korogi et al. (U.S. Patent Publication No. 2010/0292673) and Davies et al. (U.S. Patent No. 10,773,067 B2).
Regarding claim 10, Lui, as modified, teaches all of the elements of claim 9 as discussed above.
Lui does not teach wherein at least one indention formed in the base; the base comprises at least one reduced surface area in the skirt configured to provide an opening between the skirt and the feeding tube hub outer collar when the plug insert is plugging the feeding tube hub lumen.  
Davies, however, teaches the plug (Fig. 26) wherein the at least one cutout (438) formed in the outer edge of the base (shown in Fig. 17B and Fig. 26); the base comprises at least one reduced surface area in the skirt (742) configured to provide an opening between the skirt and the feeding tube hub outer collar when the plug insert is plugging the feeding tube hub lumen (Fig. 26).  
It would have been obvious to one having ordinary skill in the art before the effective filling date to modify the plug of Lui to further include the at least one indention formed in the base comprises a cutout from the base, as taught by Davies, to provides system that is capable of the peripheral wall deflecting from the housing permitting fluid flow around the elastomeric member.
Regarding claim 15, Lui, as modified, teaches all of the elements of claim 14 as discussed above.
Lui does not teach the plug wherein the fluid exit comprises at least one reduced surface area in a skirt extending from the base and oriented about the plug insert.  
Davies, however, teaches the plug wherein the fluid exit (Fig. 26) comprises at least one reduced surface area (between 742 portions) in a skirt (742) extending from the base and oriented about the plug insert (Fig. 26).  
It would have been obvious to one having ordinary skill in the art before the effective filling date to modify the plug of Lui to further the fluid exit comprises at least one reduced surface area in a skirt extending from the base and oriented about the plug insert, as taught by Davies, to provide means to access spaces of the plug while plugged in to feeding tube.
Regarding claim 19, Lui, as modified, teaches all of the elements of claim 18 as discussed above.
Lui does not teach the coupler wherein the fluid exit comprises at least one reduced surface area in a skirt extending from the base and oriented about the seal.  
Davies, however, teaches the coupler wherein the fluid exit (Fig. 26) comprises at least one reduced surface area in a skirt (742) extending from the base (Fig. 26) and oriented about the seal (Fig. 29).  
It would have been obvious to one having ordinary skill in the art before the effective filling date to modify the plug of Lui to further include the fluid exit comprises at least one reduced surface area in a skirt extending from the base and oriented about the seal, as taught by Adams, to provide means to access spaces of the plug while plugged in to feeding tube.

Claims 16 – 18, 20 and 32 –36 are rejected under 35 U.S.C. 103 as being unpatentable over Lui (U.S. Patent No. 2014/0378907 A1)14 in view of Aguirre et al. (U. S. Patent No. 8,740,876 B2) and Woehr (U.S. Patent Publication No. 2013/0331817 A1).
Regarding independent claim 16, Lui teaches a coupler (Fig. 1) for cleaning a feeding tube hub comprising a male coupling defining a lumen extending therethrough, an outer collar and an annular space defined there between, the coupler comprising:  PRELIMINARY AMENDMENTPage 4Serial Number: 16/288,377Dkt: N.1-266Filing Date: February 28, 2019a base (32) configured for releasably covering at least a portion of an annular space defined in an outer collar of a feeding tube hub (Fig. 1); a seal (31) configured for removably sealing a lumen of a feeding tube hub (Fig. 1) the base (32) defining an outer edge (Annotated Fig. 1) and comprising a skirt (34); and a fluid conduit (31) configured for receiving a volume of fluid from a fluid source and delivering the volume of fluid to the annular space in the outer collar (Fig. 1) of the feeding tube hub; a fluid conduit (31) configured for receiving a volume of fluid from a fluid source and delivering the volume of fluid to the annular space in the outer collar of the feeding tube hub when the seal is sealing the feeding tube lumen (Fluid conduit, 31 is capable of supplying fluid to the openings, 322 in the event that the conduit leaks fluid, the openings 322 would allow for drainage).  
Lui does not explicitly teach the base comprises: a male ISO 80369-3 formatted coupling for receiving the volume of fluid from the fluid source, and a female ISO 80369-3 formatted coupling for coupling to the feeding tube hub.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the couplings to include a male ISO 80369-3 and female ISO 80369-3 as claimed since it has been held within the general skill of a worker in the art to select a known coupling on the basis of its suitability for the intended use as a matter of obvious engineering choice.  In re Leshin, 125 USPQ 416.
Lui does not teach a seal for removably sealing the lumen of the feeding tube hub from fluid ingress or egress.
Aguirre, however, teaches a seal (58) for removably sealing the lumen of the feeding tube hub from fluid ingress or egress (Fig. 4; it is further noted that only a plug is positively claimed, therefore any functional language is examined as the intended use of the plug, and it has been held that the recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations, which Aguirre is capable of performing as shown in Figures 2 – 4).  
It would have been obvious to one having ordinary skill in the art before the effective filling date to modify the plug of Lui to further include a seal for removably sealing the lumen of the feeding tube hub from fluid ingress or egress, as taught by Aguirre, to provides system that is capable of equalizing the pressure of the cavity and at the same time provide a tight tube system.
Lastly, Lui does not explicitly teach a fluid exit configured to release the volume received within the annular space in the outer collar of the feeding tube hub when the seal is sealing the lumen of the feeding tube hub, wherein the fluid exit is distinct from the fluid conduit.
Woehr, however, teaches a fluid  exit (42; Fig. 8) configured to release the volume received within the annular space in the outer collar of the feeding tube hub (Fig. 18) when the seal is sealing the lumen of the feeding tube hub (Fig. 18), wherein the fluid exit is distinct from the fluid conduit (56).
It would have been obvious to one having ordinary skill in the art before the effective filling date to modify the plug of Lui to further include a fluid exit configured to release the volume received within the annular space in the outer collar of the feeding tube hub when the seal is sealing the lumen of the feeding tube hub, wherein the fluid exit is distinct from the fluid conduit, as taught by Woehr, to provides system that is cleaning the cavity and at the same time provide a tight tube system.
Regarding claim 17, Lui teaches the coupler wherein the fluid conduit (35) comprises a syringe tip connector (Fig. 1).  
Regarding claim 18, Lui teaches the coupler (Fig. 1) further comprising a fluid exit (exit of 322) configured to release the volume received within the annular space in the outer collar of the feeding tube hub when seal (31) is sealing the lumen of the feeding tube (Fig. 1; passage 322 allows fluids to flow or exit through passage).  
Regarding claim 20, Lui teaches the coupler (Fig. 1) wherein the fluid conduit (35) comprises at least one aperture (322) extending through the base (Fig. 1). 
Regarding independent claim 32, Lui teaches a plug (Fig. 1) for a feeding tube connector, the feeding tube hub comprising a male coupling defining a lumen extending therethrough, an outer collar  and an annular space defined there between (Fig. 1) , the feeding tube hub plug comprising: a body (32) defining an outer edge (Annotate Fig. 1) and comprising a skirt (34); a central plug member (35) extending from a first side of the body for plugging a lumen of a feeding tube hub (Fig. 1) to seal the lumen of the feeding tube hub from fluid ingress or egress; wherein the skirt (34) is oriented about the central plug member (Fig. 1); a syringe tip (31) coupling extending from a second side of the body (Fig. 1), the syringe tip coupling (31) configured for compatible engagement with a syringe tip of a syringe (Fig. 1); and one or more channels (322) extending through the body; a central plug member to seal for removably sealing the lumen of the feeding tube hub from fluid ingress or egress.
Luis does not teach one or more indentions formed in the outer edge of the body such that a cleaning fluid introduced within the syringe tip coupling flows through the body and within the annular space to clean the same. 
Aguirre, however, teaches one or more cutout (146) formed in the outer edge of the body (Fig. 4) forming a gap in the skirt (742) such that a cleaning fluid introduced within the syringe tip coupling flows through the body and within the annular space to clean the same (Fig. 4); and a central plug member (54) to seal for removably sealing the lumen of the feeding tube hub from fluid ingress or egress (Fig. 4; it is further noted that only a plug is positively claimed, therefore any functional language is examined as the intended use of the plug, and it has been held that the recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations, which Aguirre is capable of performing as shown in Figures 2 – 4).
It would have been obvious to one having ordinary skill in the art before the effective filling date to modify the plug of Lui to further include one or more indentions formed in the outer edge of the body such that a cleaning fluid introduced within the syringe tip coupling flows through the body and within the annular space to clean the same, as taught by Davies, to provides system that is capable of equalizing the pressure of the cavity and at the same time provide a tight tube system.
Lastly, Lui does not explicitly teach one or more conduits formed through the skirt configured to release the volume received within the annular space in the outer collar of the feeding tube hub when the seal is sealing the lumen of the feeding tube hub.
Woehr, however, teaches one or more conduits (42; Fig. 8) formed through the skirt (110) configured to release the volume received within the annular space in the outer collar of the feeding tube hub (Fig. 18) when the seal is sealing the lumen of the feeding tube hub (Fig. 18), wherein the fluid exit is distinct from the fluid conduit (56).
It would have been obvious to one having ordinary skill in the art before the effective filling date to modify the plug of Lui to further include a fluid exit configured to release the volume received within the annular space in the outer collar of the feeding tube hub when the seal is sealing the lumen of the feeding tube hub, wherein the fluid exit is distinct from the fluid conduit, as taught by Woehr, to provides system that is cleaning the cavity and at the same time provide a tight tube system.
Regarding claim 33, Lui, as modified, teaches all of the limitations of claim 32 as discussed above.
Lui does not teach the plug comprising a circular array of six channels formed through the body, each channel extending generally outward away from the central plug member and on one of either the clockwise or counterclockwise direction.
Aguirre, however, teaches a circular array of channels (146) formed through the body (Fig. 4), each channel (146) extending generally outward away from the central plug member (54) and on one of either the clockwise or counterclockwise direction (Fig. 4).
It would have been obvious to one having ordinary skill in the art before the effective filling date to modify the plug of Lui to further include a circular array of six channels formed through the body, each channel extending generally outward away from the central plug member and on one of either the clockwise or counterclockwise direction, as taught by Aguirre, to provides system that is capable of equalizing the pressure of the cavity and at the same time provide a tight tube system.
Regarding claim 34, Lui teaches all of the elements of claim 33 as discussed above.
Lui does not explicitly teach the plug member wherein the cleaning fluid passing through the channels spirals or generally moves along a helical path as it's passed through the annular space. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the shape of Lui so that the cleaning fluid passing through the channels spirals or generally moves along a helical path as it's passed through the annular space since altering the this would not change the functionality of the device.  Further, changing the aesthetic/ornamental design is a modification that has been considered to be within the level of ordinary skill in the art.   Lastly, one of ordinary skill in the art, furthermore, would have expected Applicant’s invention to perform equally well with the flow of Lui since both provide fluid to a given area.  Therefore, it would have been obvious to one of ordinary skill in the art to modify Lui to obtain the invention as specified in claim 34. 
Regarding claim 35, Lui, as modified, teaches the plug (Fig. 1) wherein at least one opening or cutout (Fig. 1) is defined in the body (Fig. 1) such the annular space is accessible without unplugging the central plug member (31) from the lumen of the feeding tube hub (Fig. 1; while plugged in, the openings, 322 can be accessed with a cleaning brush).
Regarding claim 36, Lui, as modified, teaches the coupler wherein the fluid exit (exit of 322) comprises an opening (Fig. 1) provided through an outer wall coupling’ the female (Fig. 1).
Response to Arguments
Applicant’s arguments, filed March  with respect to rejected claims 1 – 6, 8 – 10, 12 – 15 under 35 U.S.C 103 have been fully considered and are not persuasive; therefore, the rejection has been maintained.
Applicant argues “Liu fails to teach that the fluid conduit in in communication with the at least one opening”.
Examiner respectfully disagrees. The fluid conduit is capable of supplying fluid to the openings, 322 in the event that the conduit leaks fluid, the openings 322 would allow for drainage.  Further, Applicant is claiming a plug and the features of the plug.  Further, the claim limitations are directed to the intended use of said plug and it has been held that the recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations, which Lui satisfies.
Applicant’s arguments, filed March  with respect to rejected claims 16, 171 19 and 32 - 35 under 35 U.S.C 103 have been fully considered and are persuasive; therefore, the rejection has been withdrawn, however, after further consideration and in light of the arguments presented, a new grounds of rejection has been made in view of Woehr.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Contact Information                                                                                                                                                                        
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATINA N HENSON whose telephone number is (571)272-8024.  The examiner can normally be reached on Monday - Thursday; 5:30am to 3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Orlando Aviles can be reached on 571-270-5531.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KATINA N. HENSON/Primary Examiner, Art Unit 3723